                          Case 19-10998-BLS            Doc 21        Filed 05/07/19     Page 1 of 4



                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE

                                                                 )
         In re:                                                  )      Chapter 11
                                                                 )
         Hospital Acquisition LLC, et al.,1                      )      Case No. 19-10998 (BLS )
                                                                 )
                                  Debtors.                       )      Joint Administration Requested
                                                                 )

                      NOTICE OF HEARING TO CONSIDER FIRST DAY PLEADINGS

                          PLEASE TAKE NOTICE that, commencing on May 6, 2019, Hospital

         Acquisition LLC and certain of its subsidiaries and affiliates (collectively, the “Debtors”) filed

         voluntary petitions for relief under chapter 11 of title 11 of the United States Code, 11 U.S.C.

         §§ 101–1532 (the “Bankruptcy Code”), with the Clerk of the United States Bankruptcy Court for

         the District of Delaware (the “Court”). The Debtors continue to operate their business as debtors

         in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

                          PLEASE TAKE FURTHER NOTICE that the Debtors will present the

         following pleadings (the “First Day Pleadings”) at a hearing on May 8, 2019 at 10:00

         a.m. (ET) (the “Hearing”) before the Honorable Brendan Linehan Shannon, United States




                  1
                     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
         identification number, are: Hospital Acquisition LLC (3232); Hospital Acquisition Intermediate Sub LLC (9609);
         LifeCare Holdings LLC (f/k/a Hospital Acquisition Sub I LLC) (6612); LifeCare Behavioral Health Hospital of
         Pittsburgh LLC (9835); New LifeCare Hospitals LLC (7959); New LifeCare Hospitals of Dayton LLC (2592); New
         LifeCare Hospitals of Milwaukee LLC (2428); New LifeCare Hospitals of South Texas LLC (4237); Hospital
         Acquisition Sub II LLC (7920); New LifeCare Management Services LLC (4310); New LifeCare REIT 1 LLC
         (9849); New LifeCare Hospitals of Mechanicsburg LLC (0174); New Pittsburgh Specialty Hospital LLC (7592);
         LifeCare Vascular Services, LLC (5864); New LifeCare Hospitals of North Texas LLC (4279); New LifeCare
         Hospitals of Chester County LLC (1116); New LifeCare Hospitals of Northern Nevada LLC (4534); New San
         Antonio Specialty Hospital LLC (2614); New LifeCare Hospitals of North Carolina LLC (7257); New LifeCare
         Hospitals of Pittsburgh LLC (8759); New NextCare Specialty Hospital of Denver LLC (6416); Hospital Acquisition
         MI LLC (4982); LifeCare Pharmacy Services LLC (3733); New LifeCare REIT 2 LLC (1315); New LifeCare
         Hospitals at Tenaya LLC (6891); and New LifeCare Hospitals of Sarasota LLC (8094). The Debtors’ address is
         5340 Legacy Drive, Suite 150, Plano, Texas 75024.


01:24458177.1
                       Case 19-10998-BLS        Doc 21     Filed 05/07/19   Page 2 of 4



         Bankruptcy Judge, at the United States Bankruptcy Court for the District of Delaware, 824 North

         Market Street, 6th Floor, Courtroom No. 1, Wilmington, Delaware 19801:

         1.     Debtors’ Motion for Entry of an Order Directing the Joint Administration of the Debtors’
                Chapter 11 Cases [D.I. 3]

         2.     Debtors’ Application for Appointment of Prime Clerk LLC as Claims and Noticing
                Agent Effective as of the Petition Date [D.I. 4]

         3.     Debtors’ Motion for Entry of Interim and Final Orders (I) Prohibiting Utility Companies
                From Altering, Refusing, or Discontinuing Utility Services, (II) Deeming Utility
                Companies Adequately Assured of Future Performance, (III) Establishing Procedures for
                Determining Additional Adequate Assurance of Payment, and (IV) Setting a Final
                Hearing Related Hereto [D.I 5]

         4.     Debtors’ Motion for Entry of an Order Authorizing Certain Procedures to Maintain the
                Confidentiality of Patient Information as Required by Applicable Privacy Rules [D.I. 6]

         5.     Debtors’ Motion for Entry of an Order (I) Authorizing, But Not Directing, Debtors to
                (A) Continue Insurance Policies Entered into Prepetition, (B) Satisfy All Obligations
                Relating to the Prepetition Insurance Policies, (C) Continue Insurance Premium
                Financing Agreements, and (II) Granting Related Relief [D.I. 7]

         6.     Debtors’ Motion for Entry of an Order (I) Authorizing Payment of Certain Prepetition
                Taxes and (II) Authorizing Financial Institutions to Honor and Process All Related
                Checks and Electronic Payments Requests [D.I. 8]

         7.     Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to
                (A) Continue Using Existing Centralized Cash Management System, (B) Honor Certain
                Prepetition Obligations Related to the Use of the Cash Management System, and
                (C) Maintain Existing Bank Accounts and Check Stock and (II) Granting Related Relief
                [D.I. 9]

         8.     Debtors’ Motion for Entry of an Order Authorizing the Debtors to Maintain, Administer,
                Modify, and Renew their Refund Program and Practices and Honor Obligations Related
                Thereto [D.I. 10]

         9.     Debtors’ Motion for Entry of Interim and Final Order (I) Authorizing, But Not Directing,
                Debtors to Pay Prepetition Claims of Certain Critical Vendors and (II) Authorizing
                Financial Institutions to Honor and Process All Related Checks and Transfer Requests
                [D.I. 11]

         10.    Debtors’ Motion for Entry of an Order (I) Authorizing, But Not Directing, Payment of
                Certain Prepetition Claims of Warehousemen and Other Lien Claimants and (II) Granting
                Related Relief [D.I. 12]



01:24458177.1
                                                       2
                        Case 19-10998-BLS        Doc 21      Filed 05/07/19    Page 3 of 4



         11.    Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to
                (A) Pay Prepetition Employee Wages, Benefits, and Other Obligations and (B) Continue
                Employee Programs and Severance Program and (II) Granting Related Relief [D.I. 13]

         12.    Debtors’ Motion for Interim and Final Orders (I) Authorizing Debtors to Obtain
                Postpetition Financing and to Use Cash Collateral; (II) Granting Priming Liens and
                Providing Super Priority Claims; (III) Granting Adequate Protection to Prepetition
                Secured Parties; and (IV) Prescribing the Form and Manner of Notice and Setting the
                Time for the Final Hearing [TO BE FILED]

                        PLEASE TAKE FURTHER NOTICE that copies of all of the First Day

         Pleadings will be mailed subsequent to the Hearing in accordance with Rule 9013-1(m) of the

         Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the

         District of Delaware, and are available (free of charge) on the website dedicated to these chapter

         11 cases of the Debtors’ proposed claims and noticing agent, Prime Clerk LLC,

         http://cases.primeclerk.com/hospitalacquisition/,     or     on      the     Court’s     website,

         www.deb.uscourts.gov. If you would like to receive copies of any of the First Day Pleadings

         prior to the Hearing, please contact Debbie Laskin, Paralegal, at (302) 571-6710 or

         dlaskin@ycst.com. All parties wishing to participate in the Hearing telephonically must make

         arrangements with CourtCall by telephone at (888) 882-6878 or on the internet at

         www.courtcall.com.




01:24458177.1
                                                         3
                      Case 19-10998-BLS   Doc 21        Filed 05/07/19   Page 4 of 4



         Dated: Wilmington, Delaware
                May 7, 2019               /s/ Jaime Luton Chapman
                                          YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                          M. Blake Cleary (No. 3614)
                                          Jaime Luton Chapman (No. 4936)
                                          Joseph M. Mulvihill (No. 6061)
                                          Betsy L. Feldman (No. 6410)
                                          Rodney Square
                                          1000 North King Street
                                          Wilmington, Delaware 19801
                                          Telephone: (302) 571-6600
                                          Facsimile: (302) 571-1253

                                          – and –

                                          AKIN GUMP STRAUSS HAUER & FELD LLP
                                          Scott Alberino (pro hac vice motion pending)
                                          Kevin M. Eide (pro hac vice motion pending)
                                          2001 K Street, N.W.
                                          Washington, DC 20006
                                          Telephone: (202) 887-4000
                                          Facsimile: (202) 887-4288

                                          Sarah Link Schultz (pro hac vice motion pending)
                                          2300 N. Field Street, Suite 1800
                                          Dallas, Texas 75201
                                          Telephone: (214) 969-2800
                                          Facsimile: (214) 969-4343

                                          PROPOSED COUNSEL FOR DEBTORS AND
                                          DEBTORS IN POSSESSION




01:24458177.1
                                                    4
